       Case 3:17-cv-00791-DPJ-FKB Document 92 Filed 08/07/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

ROY HARNESS, ET AL.                                                                 PLAINTIFFS

V.                                                 CIVIL ACTION NO. 3:17-CV-791-DPJ-FKB

DELBERT HOSEMANN, SECRETARY OF STATE
OF MISSISSIPPI                                                                     DEFENDANT



                                          JUDGMENT

       As stated in the Order entered this date, the Court finds as follows: Defendant’s motion

for summary judgment [63] as to the Harness Plaintiffs is granted; the Harness Plaintiffs’

summary-judgment motion [74] is denied; and the Harness Complaint is severed and

dismissed. This action (Civil Action No. 3:17-CV-791-DPJ-FKB) is hereby dismissed with

prejudice.

       SO ORDERED AND ADJUDGED this the 7th day of August, 2019.

                                             s/ Daniel P. Jordan III
                                             CHIEF UNITED STATES DISTRICT JUDGE
